UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Milton Williams, on behalf of himself and all                                    6/29/2021
 other persons similarly situated,
                                                             1:21-cv-02210 (PAE) (SDA)
                                Plaintiff,
                                                             ORDER
                    -against-

 Human Power of N Company,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 5.) The

parties (or, if Defendant has not appeared in the case, only Plaintiff) shall appear for a Telephone

Conference on Thursday, July 15, 2021 at 2:00 p.m. to discuss the status of this case. At the

scheduled time, each participating party shall separately call (888) 278-0296 (or (214) 765-0479)

and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               June 29, 2021

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
